COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-094-CV



     

MARIA LOPEZ, INDIVIDUALLY, AS NEXT FRIEND 		      APPELLANTS

OF RODOLFO PEREZ, A MINOR, AND AS 

PERSONAL REPRESENTATIVE OF THE 

ESTATE OF RODOLFO PEREZ, DECEASED, 

SALETA PEREZ, AND GUILLERMO PEREZ	



V.



NICK YBARRA D/B/A N&S ACOUSTICS, 				APPELLEES

GRUPO ZOCALO MANAGEMENT, LLC, 

BOXER PROPERTY FINANCIAL MANAGEMENT, LLC 

A/K/A BOXER PROPERTY MANAGEMENT CORPORATION, 

TOWN CENTER MALL, L.P., GRUPO ZOCALO, L.P., 

TOWN CENTER PROPERTY, L.L.C., AND 

LGP PROPERTY, L.L.C.	

----------



FROM THE 342
nd
 DISTRICT COURT OF  TARRANT COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On May 5, 2008, we notified appellants that the trial court clerk responsible for preparing the record in this appeal had informed this court that arrangements had not been made to pay for the clerk’s record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  
See 
T
EX.
 R. A
PP.
 P. 35.3(a)(2).  We stated that we would dismiss the appeal for want of prosecution unless appellants, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  

Because appellants have not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution. 
  Accordingly, we dismiss the appeal.  
See
 T
EX
. R. A
PP
. P. 37.3(b), 42.3(b).

Appellants shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.  

                                      

DELIVERED:  June 12, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.